Title: I. Memorandum from Henry Dearborn, 11 July 1803
From: Dearborn, Henry
To: Jefferson, Thomas


            
              
                ca. May 1803
              
            
            
              
                
                Republican.
                Fedl.
              
              
                Heads of Departments—
                }
                
                6.
                0
              
              
                including the Post M. G.
                
              
              
                secondery officers in the above Departments— 
                }
                
                2 
                5
              
              
                Clerks in said departmts.
                
                
                19 
                77
              
              
                Foreign Ministers
                
                
                3 
                0
              
              
                Judges
                
                
                8 
                25
              
              
                District Attorneys
                
                
                17 
                2
              
              
                Marshalls
                
                
                16 
                3
              
              
                Territorial Officers
                
                
                4 
                6
              
              
                Surveyors Genl.
                
                
                1 
                1
              
              
                Collectors of the customs
                
                
                23 
                41
              
              
                others officers in the customs who receive considerable pay
                }
                25 
                50
              
              
                Loan officers
                
                
                
                   4 
                
                
                   9
                
              
              
                
                
                
                128 
                219
              
              
                Officers of the Army
                38 
                140
              
              
                Do—of the Navy
                7 
                70
              
              
                Marine Corps
                
                   0 
                
                
                   29
                
              
              
                
                176 
                458
              
              
                Indian Agents
                6 
                4
              
            
            
          